Citation Nr: 0733118	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  06-33 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for a back disorder, 
claimed as secondary to 
service-connected bilateral pes planus with degenerative 
joint disease.

2. Entitlement to a rating in excess of 30 percent for 
service-connected bilateral pes planus with degenerative 
joint disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Acting Veteran's Law 
Judge, sitting in Washington, DC in August 2007.  A 
transcript of the hearing is associated with the claims file.

Subsequent to certification of the appeal to the Board, the 
veteran submitted additional evidence consisting of treatment 
records and opinion by Dr. B. B.  See 38 C.F.R. § 20.1304 
(2007).  The Board notes that the veteran waived agency of 
original jurisdiction (AOJ) consideration of such evidence.  
Id.  Therefore, the Board may properly consider this evidence 
in rendering its decision. 

The issue of a rating in excess of 30 percent for bilateral 
pes planus with degenerative joint disease is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 
2.  The veteran's back disorder is etiologically related to 
service-connected bilateral pes planus with degenerative 
joint disease. 


CONCLUSION OF LAW

The veteran's back disorder is proximately due to, or the 
result of, service-connected bilateral pes planus with 
degenerative joint disease.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for a 
back disorder as secondary to bilateral pes planus with 
degenerative joint disease herein constitutes a complete 
grant of the benefit sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006)) and the 
implementing regulations.

The veteran contends that his back disorder is caused or 
aggravated by his service-connected foot disabilities.  
Therefore, he contends that service connection is warranted 
for his back disorder on a secondary basis.

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service connection was established for the veteran's 
bilateral pes planus by a June 1973 rating decision and 
assigned a noncompensable rating.  

Medical evidence of record demonstrates a current diagnosis 
of a back disorder.  Specifically, an August 2005 
radiological report shows moderately severe generalized 
spondylosis of the lumbar spine and disc space narrowing 
present at T12-L1 and a compression of L1, probably old.  In 
a June 2006 statement summarizing the veteran's treatment, 
Dr. B. B. indicated she had begun treating the veteran in 
March 2005 and that the veteran has diagnoses of segmental 
dysfunction of the lumbar spine, spinal stenosis of the 
lumbar and sacral spine, and disorder of the S1 joints.  
Therefore, the Board determines that the veteran has a 
current diagnosis of a back disorder.

With regard to the etiology of the veteran's back disorder, 
the Board finds that there are conflicting opinions of 
record.  The Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  The Board must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

At a July 2005 VA examination, the examiner indicated that 
the veteran has recurring low back pain, but no diagnosis had 
been established.  He stated that the relationship between 
the veteran's back disorder and his flat feet is purely 
speculative.  However, the Board notes that the VA examiner 
did not provide a diagnosis for the veteran's back disorder 
or provide a basis for his opinion that a relationship 
between the veteran's back disorder and his bilateral pes 
planus could only be speculative.  Without such basis, the 
Board affords no probative weight to the examiner's opinion.

In contrast, in a November 2006 opinion and supporting 
documents, Dr. B. B. indicated that excessive pronation of 
the feet (flat feet) causes instability and increases 
degeneration in the spine.  She opined that the veteran's 
chronic low back pain is directly linked to his lack of 
appropriate arches in his feet.  Additionally, she indicated 
that the veteran's degenerative joint disease in his lumbar 
spine has progressed at a much faster pace because of the 
veteran's foot disabilities.  Further, among the supporting 
documents Dr. B. B. submitted was a detailed report on the 
various postural and muscle imbalances that result from 
bilateral pes planus.  

The Board notes that Dr. B. B., at the time of her opinion, 
had been the veteran's treating physician for approximately a 
year and eight months.  Bearing in mind that fact and Dr. B. 
B.'s detailed analysis of the impact of flat feet on other 
parts of the musculoskeletal system, to include the spine, 
the Board affords great probative weight to the opinion of 
Dr. B. B.

The Board further observes that, in Alemany v. Brown, 9 Vet. 
App. 518 (1996), the Court noted that in light of the benefit 
of the doubt provisions, an accurate determination of 
etiology is not a condition precedent to granting service 
connection; nor is "definite etiology" or "obvious etiology."  
Moreover, in Gilbert, supra, the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  In 
Gilbert the Court specifically stated that entitlement need 
not be established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence. Under the benefit of the doubt doctrine established 
by Congress, when the evidence is in relative equipoise, the 
law dictates that the appellant prevails.

In view of the foregoing, the Board finds that the evidence 
weighs in favor of a supports the finding that the veteran's 
current back disorder is related to his service-connected 
bilateral pes planus with degenerative joint disease.  
Therefore, the veteran's claim of entitlement to secondary 
service connection for a back disorder is granted.



ORDER

Entitlement to service connection for a back disorder, 
claimed as secondary to 
service-connected bilateral pes planus with degenerative 
joint disease is granted.


REMAND

The veteran contends that the symptomology of his bilateral 
pes planus with degenerative joint disease is more severe 
than contemplated under the currently assigned 30 percent 
rating evaluation.  

Although the veteran was accorded a VA examination in July 
2005, the Board is of the opinion that the findings from this 
examination were not adequate to determine the current nature 
and severity of the veteran's bilateral foot disorders for VA 
rating purposes.  When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the Board 
determines that the veteran should be afforded another VA 
examination and his rating evaluation readjudicated based on 
those findings.  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his bilateral pes 
planus since July 2005.  After securing 
any necessary release, the RO should 
obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be scheduled for a VA 
examination to assess the current nature 
and severity of his foot disabilities.  
All necessary tests and studies should be 
conducted in order to assess the current 
severity of service-connected bilateral 
pes planus and degenerative joint 
disease.  
    
Thereafter, the examiner should evaluate 
the veteran's bilateral disorders and 
address, for each foot separately, 
whether there is marked pronation, 
extreme tenderness of plantar surfaces, 
marked inward displacement and severe 
spasm of the tendo achillis on 
manipulation, and whether orthopedic 
shoes or appliances provide improvement.  
Further, the examiner should comment on 
the severity of the degenerative joint 
disease of the veteran's feet, to include 
the joints involved, and any limitation 
of motion that results.  It is imperative 
that the examiner comment on the 
functional limitations caused by pain and 
any other associated symptoms, to include 
the frequency and severity of flare-ups 
of these symptoms, and the effect of pain 
on range of motion.

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims file.  
The veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause may have adverse 
effects on his claim.  38 C.F.R. § 3.655 
(2007).

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include additional 
evidence received since the August 2005 
statement of the case.  Consideration 
should be given to a separate rating for 
the veteran's degenerative joint disease 
of each foot.  

If the claim remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case.  An appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


